PALMORE, Chief Justice
(dissenting).
I do not agree that the statements of the Commonwealth’s Attorney justify a reversal of this conviction. The first comment in substance was that bootleggers are bad citizens. They are. The second was that a very high percentage of crime, automobile accidents, and domestic troubles is attributable to the consumption of alcoholic beverages. That too is common knowledge. Under KRS 242.990(1) the jurors could have fixed the appellant’s punishment at a $200 fine and 120 days in jail. That they fixed it at exactly half ($100 and 60 days) would seem proof enough that they were not so chicken-headed as to be “inflamed” and “prejudiced” by these harmless remarks of the prosecutor.
STEWART and HILL, JJ., concur in this dissent.